FILED
                                                                      JULY 29, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )        No. 37646-0-III
                        Respondent,          )
                                             )
       v.                                    )        UNPUBLISHED OPINION
                                             )
BRENT RICHARD SMITH,                         )
                                             )
                        Appellant.           )

       FEARING, J. — Brent Smith challenges his sentence because the length of his

sentences for individual crimes when combined with his time in community custody

exceeds the statutory maximum for his crimes. We reject Smith’s challenges because his

judgment and sentence reads that the combined time in prison and in community custody

must not exceed the statutory maximum for his crimes.

                                         FACTS

       On appeal, Brent Smith only challenges his sentence. The underlying facts of the

crime are irrelevant.

                                      PROCEDURE

       The State of Washington charged Brent Smith with one count of felony violation

of a court order. The State alleged that Smith telephoned the victim ten times over seven
No. 37646-0-III
State v. Smith


days, while having incurred at least two earlier convictions for violating a no contact

order. The State alleged the aggravating circumstance of domestic violence, because the

victim was currently or formerly in a dating relationship with Smith.

       The State later amended its information by charging Brent Smith with seven

counts, rather than one count, of felony violation of a court order. The seven counts

represented the number of days during which Smith allegedly telephoned the victim,

rather than the number of calls.

       After a bench trial, the trial court found Brent Smith guilty as charged of violating

a valid no contact order. The trial court determined that all seven counts constituted

domestic violence.

       At sentencing, the trial court sentenced Brent Smith to sixty months’ confinement

on each of the seven counts, with all seven sentences to be served concurrently. The

court also imposed twelve months’ of community custody. Section 4.2 of the judgment

and sentence, the community custody provision, reads, in relevant part:

             Note: combined term of confinement and community custody for
       any particular offense cannot exceed the statutory maximum. RCW
       9.94A.701.

Clerk’s Papers (CP) at 99 (emphasis added).




                                              2
No. 37646-0-III
State v. Smith


                                LAW AND ANALYSIS

      On appeal, Brent Smith assigns only one error. Smith argues that the sentencing

court exceeded its authority by imposing sixty months’ confinement and twelve months’

community custody for each conviction, when the maximum penalty for each of his

convictions is sixty months. Smith requests that this court remand to amend the

judgment and sentence to strike the community custody provision. Alternatively, Smith

seeks resentencing to ensure that his total confinement and community custody terms do

not exceed sixty months. We reject the assignment of error because of the notation in the

judgment and sentence that reads: “combined term of confinement and community

custody for any particular offense cannot exceed the statutory maximum. RCW

9.94A.701.” CP at 99.

      RCW 9.94A.505 governs sentencing and provides:

             [A] court may not impose a sentence providing for a term of
      confinement or community custody that exceeds the statutory maximum for
      the crime as provided in chapter 9A.20 RCW.

RCW 9.94A.505(5) (emphasis added.) RCW 9.94A.701 governs community custody.

RCW 9.94A.701(9) declares:

              The term of community custody specified by this section shall be
      reduced by the court whenever an offender’s standard range term of
      confinement in combination with the term of community custody exceeds
      the statutory maximum for the crime as provided in RCW 9A.20.021.

(Emphasis added.)


                                            3
No. 37646-0-III
State v. Smith


       The combined impact of RCW 9.94A.505(5) and RCW 9.94A.701(9) restricts a

trial court from imposing a combined term of confinement and community custody that

exceeds the statutory maximum. In re Personal Restraint of McWilliams, 182 Wn.2d

213, 216, 340 P.3d 223 (2014). When the trial court imposes a sentence in violation of

the statutes, we remand to the trial court to amend the community custody term or to

resentence consistent with the statute. In re Personal Restraint of McWilliams, 182

Wn.2d 213, 217 (2014). Nevertheless, this court need not remand to amend the judgment

and sentence or to resentence, if a notation in the judgment and sentence explicitly states

that the combination of confinement and community custody must not exceed the

statutory maximum sentence for the crime of conviction. In re Personal Restraint of

McWilliams, 182 Wn.2d at 218; In re Personal Restraint of Brooks, 166 Wn.2d 664, 673,

211 P.3d 1023 (2009). This notation in the judgment informs the Department of

Corrections that it must modify the amount of community custody to conform to the

statutory maximum based on the amount of confinement actually served. In re Personal

Restraint of Brooks, 166 Wn.2d 664, 672-73. We do not require the lowering of the

sentence because the offender may gain early release such that a full or partial year of

community custody becomes warranted.

       Brent Smith interprets In re Personal Restraint of McWilliams to read that a

notation stating that the combination of imprisonment and community custody will not

exceed the statutory maximum is an appropriate remedy only in the case of an

                                             4
No. 37646-0-III
State v. Smith


exceptional sentence. Although Personal Restraint of McWilliams reviewed an

exceptional sentence, the Supreme Court did not limit its decision to exceptional

sentences. Instead, the court extended its earlier ruling in Personal Restraint of Brooks to

exceptional sentences.

       Brent Smith’s sentencing court inserted the necessary notation in Smith’s

judgment and sentence.

                                     CONCLUSION

       We affirm Brent Smith’s sentence.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                              _________________________________
                                              Fearing, J.

WE CONCUR:



______________________________
Lawrence-Berrey, J.


______________________________
Staab, J.




                                             5